DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments, filed 2/2/2022 in response to Office Action (non-final rejection) mailed 11/16/2021. 
Claims 1-15 were previously pending. With Applicant’s filing of 2/2/2022 Claims 13-15 are amended, Claims 16-20 are newly added, and Claims 1-12 are as previously presented. Presently Claims 1-20 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 13 was previously objected to for minor informality. In light of the Applicant’s amendment, this objection is withdrawn.
Claims 14 and 15 were previously rejected under 35 USC 112(b) as indefinite. In light of the Applicant’s amendment, these rejections are withdrawn.

Response to Arguments
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited limitation for a second cylinder interior and coaxial to the first cylinder comprising a second plurality of holes open to an interior of the first cylinder; a third cylinder interior to the first cylinder and exterior to the second cylinder, the third cylinder comprising a longitudinal cutout open to the first cylinder, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-8 and 16-19 are allowable as depending from an allowable base claim. 
Independent Claim 9 is allowable because the recited limitation for a second cylinder interior and coaxial to the first cylinder comprising a second plurality of holes open to an interior of the first cylinder; a third cylinder interior to the first cylinder and exterior to the second cylinder, the third cylinder comprising a longitudinal cutout open to the first cylinder, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 10-14 and 20 are allowable as depending from an allowable base claim. 
Independent Claim 15 is allowable because the recited limitation for a second cylinder interior and coaxial to the first cylinder comprising a second plurality of holes open to an interior of the first cylinder; a third cylinder interior to the first cylinder and exterior to the second cylinder, the third cylinder comprising a first longitudinal cutout open to the first cylinder; and a fourth cylinder comprising a fourth plurality of holes defined therein wherein the fourth cylinder is interior to and coaxial with the first cylinder and exterior to the third cylinder, the fourth cylinder comprising a third plurality of holes, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. 
A close prior art reference of record Ng discloses an additive manufacturing apparatus that includes a dispensing system for dispensing of powder to form an object during 3D build operation, the dispensing system includes the powder hopper to receive powder to be dispensed, the powder travels into the channel my means of a conveyor such as an auger. A series of rotatable annular rings encircle the conveyor and the rings have apertures through which powder travels. A cap plate may be positioned beneath the rings, the cap plate also having apertures and may have a slot opening, and the rings are coaxial with the longitudinal axis of the conveyer, and the end cap is coaxial with the rings. If apertures of at least one ring and the end cap are lined up, powder may flow to a build stage. If there is misalignment, the powder does not flow. Ng does not disclose the claim limitations recited above.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743